UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



BRIAN DAVID FILLMORE,

        Plaintiff,
                 v.                                       Civil Action No. 15-661 (JEB)
AT&T MOBILITY SERVICES LLC, et al.,

        Defendants.


                                  MEMORANDUM OPINION

        Pro se Plaintiff Brian David Fillmore filed a Complaint on April 30, 2015, against AT&T

Mobility Services LLC and CWA Local 2236, claiming age discrimination in relation to his

termination from a job with AT&T. See ECF No. 1. The Court previously granted CWA’s

motion to dismiss, finding Plaintiff had failed to sufficiently make out a discrimination claim

against the union. See ECF Nos. 16-17. When AT&T separately moved to dismiss, the Court

instructed Fillmore that he had to respond by January 5, 2016, or the motion would be granted as

conceded. See ECF No. 24. Fillmore thereafter sought a one-week extension, see ECF No. 25,

which the Court granted, giving him until January 12 to file his opposition. See Minute Order of

Jan. 8, 2016. As Plaintiff has still filed no opposition, the Court will treat Defendant’s Motion as

conceded and dismiss the case without prejudice. See LCvR 7(b). A contemporaneous Order

will so state.



                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: January 20, 2016